DYKMAN, J.
This Is an appeal from a judgment entered upon the decision of a judge of this court, before whom the cause was tried without a jury. The action was commenced for the recovery of money due the plaintiffs from the defendant for labor and services performed in the erection of a house, and for bills paid for hauling material to the house. The claim was fully proven, and .the trial judge found all the facts in favor of the plaintiff, and they are amply sufficient to justify the judgment. The appeal is entirely destitute of merit, and the judgment should be affirmed, with costs.